Citation Nr: 0834807	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1991.  He died in September 2003.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, SC Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In September 2005, the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In August 2006, the Board referred the appellant's claim for 
a VHA opinion.  In October 2006, the Board received the 
requested medical opinion and sent a copy of it to the 
appellant.  

In December 2006, the Board denied the appellant's service 
connection claim for the cause of the veteran's death, and 
claim of entitlement to DEA benefits.  The veteran 
subsequently filed a timely appeal of the Board's December 
2006 decision with the United States Court of Appeals for 
Veterans Claims (Court).  In May 2008, the Court vacated the 
December 2006 Board's decision that denied service connection 
for the cause of the veteran's death, and claim of 
entitlement to DEA benefits, and remanded the issues to the 
Board for readjudication consistent with the April 2008 Joint 
Motion for Remand.  The case has since returned to the Board 
for appellate review.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death, and entitlement to DEA benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the Board notes that notice of the type of information and 
evidence necessary to establish an evaluation and effective 
date for the benefits on appeal has not been provided in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The record only contains VCAA letters dated in December 2003 
and April 2004.  Because the appellant has not yet been 
provided with VCAA notice in accordance with the Hupp 
decision, corrective notice should be provided on remand.

The claim for entitlement to DEA benefits under 38 U.S.C., 
Chapter 35, must also be remanded because it is inextricably 
intertwined with the claim for entitlement to service 
connection for the cause of the veteran's death.  Issues 
which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant that the veteran 
was service-connected for hypertension 
(10 percent); and bilateral knee strain 
(10 percent);

(b) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
previously service-connected disability; 
and

(c) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
disability not yet service-connected.

Notice should also include an explanation 
of the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and entitlement to DEA 
benefits, pursuant to 38 U.S.C., Chapter 
35.  If the decisions remain in any way 
adverse to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




